          Case 7:19-cr-00890-CS Document 56 Filed 09/23/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
P                                                    Southern District of New York
                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                     September 22, 2020

BY ECF

The Honorable Cathy Seibel
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Maria Luisa Estrella Jaidi, 19 Cr. 890 (CS)

Dear Judge Seibel:

        The Government respectfully submits this letter to request a two-week extension of its time
to respond to defendant’s motions. Defense counsel consents to the proposed extension.

        During the previous status conference in this case, on June 18, 2020, the Court set the
following briefing schedule: (1) defendant’s motions due September 18, 2020; (2) Government’s
opposition due October 16, 2020; (3) defendant’s reply due October 30, 2020; and (4) “[t]he Court
will issue a ruling from the Bench as to Defendant’s motions on December 8, 2020.” See Dkt.
Minute Entry (June 18, 2020). Three months later, on September 18, 2020, the defendant filed
five separate motions, five separate accompanying briefs, and three separate declarations with
twenty-five exhibits attached. See Dkt. Nos. 41-53. In total, the defendant filed approximately
387 pages of materials, including approximately 109 pages of legal briefing.

         In order to adequately address these arguments, including, among other things, by
conferring with agents and IT experts about discovery and technical issues, the Government
respectfully requests a two-week extension of its deadline, until October 30, 2020. The proposed
extension would give the Government a total of 42 days to respond to defendant’s motions, which
is less than half the 92 days the defendant had to file the motions. And because the trial is not
scheduled until March 1, 2021, and the defendant is not detained, she would not be prejudiced by
the Government’s request.

       Consistent with the proposed extension, the Government respectfully requests that the
defendant’s deadline to file a reply be extended two weeks to November 13, 2020.
          Case 7:19-cr-00890-CS Document 56 Filed 09/23/20 Page 2 of 2
                                                                                   Page 2 of 2


       The Government has not previously requested an extension.



                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          Acting United States Attorney


                                   By:    /s/                                    _________
                                          Samuel Adelsberg/Gillian Grossman/Jim Ligtenberg
                                          Assistant United States Attorneys
                                          (212) 637-2494 / 2188 / (914) 993-1953

cc:    Defense Counsel (by ECF)


Application granted. Government's opposition to motions due 10/30/20. Defendant's reply due 11/13/20.
Bench ruling adjourned to 12/21/20 at 10 am.



                                                                              9/23/20
